Title: From George Washington to Clement Biddle, 16 May 1785
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon May 16th 1785.

I stand indebted to you for your several favors of the 7th of March, and 12th & 19th of April.
Believe me, Sir, the first was not productive of more surprize than real concern. The acct of your failure was as much regretted, as it was unexpected by me; and I feel for the causes of it—and for your present situation.
You are sensible that my Commissions have been more troublesome than profitable to you; and as they are growing more trifling than ever, to continue them, might add to your embarrassments; otherwise, I do assure you, I should continue them with pleasure.
For the many friendly offices you have rendered me, I pray you to accept my thanks—The grass Seeds are all at hand (tho’ late coming)—Mr Lewis has engaged me a Miller—The method you have taken to get the accts of the Indian Meal & Flour adjusted, is perfectly agreeable to me. and I approve of what you have done respecting my letter to Mr Lamont (the author of the Poems which were proposed to be dedicated to me).
I have never received a paper from Messrs Claypool & Dunlap since your mention of their intention to forward them regularly; and think my self so ungenteelly treated by them, in this

business, that I do not intend ever to take another of their Gazettes. If they had really sent them, I can conceive no reason why they should not have got to hand, as safe, as those from Carey—and others from Boston—&ca.
The Balle of your Acct Currt £2.3.0½ I have given to Genl Moylan who will pay it to you, or to your Assignees—I have done the same with respect to Claypools receipt, for £3–15.—Cost of printing my advertisement. If you have not already paid his acct for the Gazettes, do me the favor, & justice to let him know (when it is done) that I am paying for what I have not had; and that it is my request that the acct may be finally closed between us; as I do not mean, unless I can be better satisfied than I am at present, to stand longer on their Books.
Mrs Washington joins me in every good wish for you, Mrs Biddle and family—and we both hope that fortune may be more propitious to you in future. If it should ever be in my way to render you any Services, I should have pleasure in doing it, being Dr Sir Yr Most Obedt Hble Servt

Go: Washington

